DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 and 5/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDSs submitted on 5/25/2022 and 5/30/2022 are exactly the same.
Response to Arguments
Applicant’s arguments, filed 5/25/2022, with respect to the 35 USC 112(b) rejection of claims 9-17 and 35 USC 102 rejection of claims 11-17 have been fully considered and are persuasive.  The 35 USC 112(b) and 35 USC 102 rejections of 3/30/2022 has been withdrawn. 
Applicant's arguments with regards to 35 USC 102 rejections of claims 18-19 have been fully considered but they are not persuasive. Claim 18-19 can be interpreted to read onto the claim language by the prior art on the record. A further definition of the side walls would overcome the rejection.
Applicant’s arguments with respect to the 35 USC 102 rejection of claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is updated and made final necessitated by amendment. 
Examiner Note
Foreign priority in the parent application 17/471178 claims CN201921815938.3 with the filing 10/25/2019 and CN202022210032.8 with the filing date 9/30/2020. There is not an official certified English translation of these documents. Therefore, in order of the priority date to be claim, an official certified English translation will need to be submitted. For the continuation application 17/585594, the applicant need to perfect priority relating to claiming both CN201921815938.3 and CN202022210032 with the official certified English translations.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 14: There is an extra space before the coma.  
Claim 1: For clarification of the claim language of the fan assemblies being in the receiving spaces, a suggestion of amending the language below is made. Correction: “at least two fan assemblies, wherein one of the at least two fan assemblies is received in the receiving space of the first portion and wherein another of the at least two fan assemblies is the receiving space of the second portion,”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 11187241.
Regarding claim 1,  Liu discloses:
A neck fan (Fig 1), comprising: 
an arc-shaped shell (10), configured to be worn around a neck of a user (Col 4, line 8-10), 
wherein the arc-shaped shell comprises a first portion (11) configured to be worn around a side of the neck (This limitation is functional language for the shell portion, MPEP 2114(I-II)) and 
a second portion (13) configured to be worn around another side of the neck  (This limitation is functional language for the shell portion, MPEP 2114(I-II)); 
each of the first portion and the second portion comprises a wall (Fig 3: 151 and 152) defining a receiving space (Fig 4: 231), and the wall comprises a first side wall (Fig 3: 151) close to the neck and a second side wall (152) connected to and opposite to the first side wall (151 and 152 are opposite and connected); 
and each of the first side wall and the second side wall defines a plurality of air inlets (115 and 114), at least one of the first side wall and the second side wall defines a plurality of air outlets (32 and 232), and the plurality of air inlets and the plurality of air outlets are communicating with the receiving space (231 communicates with 115, 114, 232, and 32); 
at least two fan assemblies (21), received in the receiving space of the first portion and the receiving space of the second portion (21 is in 231 in both portions 11 and 13), 
wherein each of the at least two fan assemblies is configured to guide air from the plurality of air inlets of the first side wall and the second side wall of a respective portion to the plurality of air outlets of the respective portion (Air flows from 115 and 114 through 231 and then out 32 and 232), 
wherein one of the at least two fan assemblies corresponds to at least one of the plurality of air inlets in the first side wall and at least one of the plurality of air inlets in the second side wall (21 corresponds to 151 and 152 inlets), and the 
at least one of the plurality of air inlets in the first side wall and at least one of the plurality of air inlets in the second side wall, which correspond to the same one of the at least two fan assemblies, face opposite directions (fan in first portion 11 and fan in second portion 13 fac opposite of each other).
Regarding claim 2, Liu discloses:
at least one partition (Fig 4: 40), received in the receiving space and dividing the receiving space into at least two receiving sub- spaces (231 and 233);
wherein the at least two fan assemblies are received in the at least two receiving sub-spaces respectively (Fan are in 231 of portion 11 and portion 13), and 
each of the at least two fan assemblies is configured to guide air from the plurality of air inlets of a respective receiving sub-space to the plurality of air outlets of the respective receiving sub-space (Air flows from 115 and 114 through 231 and then out 32 and 232).
Regarding claim 3, Liu discloses:
an electronic control assembly (Fig 4: 50, 55, 90), which comprises a battery (50) and a printed circuit board (55); wherein each of the at least one partition comprises a partition body (40), a first guiding portion (42), and a second guiding portion (41); and the partition body and the second guiding portion cooperatively define a receiving chamber (233), and at least a part of the electronic control assembly is received in the receiving chamber (50, 55, and 90 in 233).
Regarding claim 4, Liu discloses:
wherein, the battery of the electronic control assembly is at least partially received in the receiving chamber (50 is within 233); or the printed circuit board of the electronic control assembly is at least partially received in the receiving chamber (55 is within 233); or the battery of the electronic control assembly is disposed at a position between the first portion and second portion (This is not taught by Liu and is not required due to the “or” statement); or the battery and the printed circuit board of the electronic control assembly are both received in the receiving chamber (50 and 55 is within 233).
Regarding claim 5, Liu discloses:
wherein, each of the first portion and the second portion comprises a cover (Fig 3: 135); 
the cover is disposed on a side of the second side wall away from the first side wall and corresponds to the plurality of air inlets (135 is on152 side and corresponds to 115); and 
a gap (Fig 7: gap between 135 and 133) is defined between an edge of the cover and the second side wall and is communicated with the plurality of air inlets (Air communicates between 135 and 133 and the inlet).
Regarding claim 6, Liu discloses:
wherein, each of the at least two fan assemblies comprises a driving shaft (Fig 15: 310) and a fan blade assembly (20) mounted on the driving shaft (20 on 310); and the driving shaft extends from the first side wall towards the second side wall (310 extends between both sidewalls).
Regarding claim 7, Liu discloses:
wherein the fan blade assembly is a turbine blade assembly (Fig 3: 20); and 3Appl. No. 17/585,594Response to Non-Final Office Action dated March 30, 2022Attorney Docket No.: 389-PAUS2210091the turbine blade assembly includes a turbine fan (Fan blades of 20), and the turbine fan defines two inlet windows corresponding to the air inlets of the first side wall and the second side wall respectively (115 and 114).
Regarding claim 8, Liu discloses:
wherein the plurality of air outlets are defined in the first side wall (32 and 232 are in 151), and the plurality of air outlets are located between the plurality of air inlets in the first side wall and the plurality of air inlets in the second side wall along an extending direction of the driving shaft (114 and 115 have the outlets 32 and 232 in between them axially).
Regarding claim 18, Liu discloses:
A turbine blade assembly (Fig 3: 20) for a neck fan (Fig 3), 
wherein the turbine blade assembly has a first side (Fig 3: Side of 20 facing 132) and 
a second side (Fig 3: Side of 20 facing 133) opposite to the first side; 
the turbine blade assembly comprises a first side blade disposed at the first side (Blades 21 on first side), 
a second side blade disposed at the second side (Blades of 21 on second side), and
a separation plate disposed between the first side and the second side (Plate in between both side blades); 
the first side defines a first inlet window (Window 114 corresponding with each inner side),  
the second side defines a second inlet window (Window 115 corresponding with each outer side); and 
the first inlet window and the second inlet window are defined to face opposite directions (115 and 114 face opposite directions) and to allow air to flow in from an outside of the neck fan (Air flows into 114 and 114)
wherein the turbine blade assembly further comprises an air outlet port (32 and 232); 
the air inlet windows are configured to intake air from the outside of the neck fan (114 and 115 take air from the outside), and 
the air outlet port is configured to output the intake air into the neck fan (32 and 232 output air form the intake).
Regarding claim 19, Liu discloses:
wherein a bottom wall of the first inlet window is recessed from a plane where the first side blade is disposed; and a bottom wall of the second inlet window is recessed from a plane where the second side blade is disposed (Fig 4: Both inlet windows are recessed from where the blades are disposed).

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 20170370596.
Regarding claim 18, Lee discloses:
A turbine blade assembly (Fig 3) for a neck fan (10), 
wherein the turbine blade assembly has a first side (Fig 1: 11) and 
a second side (Fig 1: 12) opposite to the first side (11 opposite of 12); 
the turbine blade assembly comprises a first side blade (Fig 3: M on left side) disposed at the first side, 
a second side blade (M on right side) disposed at the second side, and
a separation plate (Fig 1: C is between 11 and 12) disposed between the first side and the second side; 
the first side defines a first inlet window (H1 window on left side), 
the second side defines a second inlet window (H1 window on right side); and 
the first inlet window and the second inlet window are defined to face opposite directions (H1 on the left side and H1 on the right side are opposite of one another) and to allow air to flow in from an outside of the neck fan (Par 53: Inlet allows air from outside the fan)
wherein the turbine blade assembly further comprises an air outlet port (H2); 
the air inlet windows are configured to intake air from the outside of the neck fan (Par 53: Inlet allows air from outside the fan), and 
the air outlet port is configured to output the intake air into the neck fan (Par 44: H2 blows air from inside the casing).
Regarding claim 19, Lee discloses:
wherein a bottom wall of the first inlet window (Fig 3: H1 on the left side is a mess wall) is recessed from a plane where the first side blade is disposed (H1 on the left side is recessed from the first blade); and 
a bottom wall of the second inlet window (Fig 3: H1 on the right side is a mess wall)  is recessed from a plane where the second side blade is disposed (H1 on the right side is recessed from the first blade).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 11187241 in view of Strauss US 5802865.
Regarding claim 9, Liu discloses:
wherein the plurality of air outlets are distributed along an extension direction of the arc- shaped shell (Fig 3: 32 and 232 extend along a direction of the shell). 
However, Liu is silent as to:
at least one of sizes, shapes and distances between every two adjacent air outlets of the plurality of air outlets vary along the extension direction of the arc-shaped shell in a predetermined manner.
From the same field of endeavor, Strauss teaches: 
at least one of sizes, shapes and distances between every two adjacent air outlets of the plurality of air outlets vary along the extension direction of the arc-shaped shell in a predetermined manner (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holes to change the sizes to promote cooling (Col 3, line 54).
Regarding claim 10, Liu discloses:
wherein the extension direction comprises a first extension direction and a second extension direction (Fig 3: extension direction are from the free end of each 11 and 13); 
However, Liu is silent as to:
the first extension direction is a direction extending from the first portion to the second portion, and the sizes of the plurality of air outlets defined in the first portion are reduced along the first extension direction; and 
the second extension direction is a direction extending from the second portion to the first portion, and 
the sizes of the plurality of air outlets defined in the second portion are reduced along the second extension direction.
From the same field of endeavor, Strauss teaches:
the first extension direction is a direction extending from the first portion to the second portion, and the sizes of the plurality of air outlets defined in the first portion are reduced along the first extension direction; and the second extension direction is a direction extending from the second portion to the first portion, and the sizes of the plurality of air outlets defined in the second portion are reduced along the second extension direction (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
This claim modification is covered by claim 9.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection based on Liu because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Allowable Subject Matter
Claims 11-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11: The claim recites “the air outlets have the same air flowing speed” is considered allowable subject matter. There is not a teaching in the prior art that the outlets have the same flowing speed. The applicant’s arguments regarding this further explains how the prior art would not have the same outlet flowing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745